
	
		II
		112th CONGRESS
		1st Session
		S. 1884
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Durbin (for himself
			 and Mr. Kirk) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide States with incentives to require elementary
		  schools and secondary schools to maintain, and permit school personnel to
		  administer, epinephrine at schools.
	
	
		1.Short
			 titleThis Act may be cited as
			 the School Access to Emergency
			 Epinephrine Act.
		2.FindingsCongress finds the following:
			(1)According to
			 research funded by the Food Allergy Initiative and conducted by Northwestern
			 University and Children's Memorial Hospital, nearly 6,000,000 children in the
			 United States have food allergies.
			(2)Anaphylaxis, or
			 anaphylactic shock, is a systemic allergic reaction that can kill within
			 minutes.
			(3)More than 15
			 percent of school-aged children with food allergies have had an allergic
			 reaction in school.
			(4)Teenagers and
			 young adults with food allergies are at the highest risk of fatal food-induced
			 anaphylaxis.
			(5)Individuals with
			 food allergies who also have asthma may be at increased risk for severe or
			 fatal food allergy reactions.
			(6)Studies have
			 shown that 25 percent of epinephrine administrations in schools involve
			 individuals with a previously unknown allergy.
			(7)The National
			 Institute of Allergy and Infectious Diseases (NIAID) has
			 reported that delays in the administration of epinephrine to patients in
			 anaphylaxis can result in rapid decline and death. NIAID recommends that
			 epinephrine be given promptly to treat anaphylaxis.
			(8)Physicians can
			 provide standing orders to furnish a school with epinephrine for injection, and
			 several States have passed laws to authorize this practice.
			(9)The American
			 Academy of Allergy, Asthma, and Immunology recommends that epinephrine
			 injectors should be included in all emergency medical treatment kits in
			 schools.
			(10)The American
			 Academy of Pediatrics recommends that an anaphylaxis kit should be kept with
			 medications in each school and made available to trained staff for
			 administration in an emergency.
			(11)According to the
			 Food Allergy and Anaphylaxis Network, there are no contraindications to the use
			 of epinephrine for a life-threatening reaction.
			3.Preference for
			 States regarding administration of epinephrine by school
			 personnelSection 399L of the
			 Public Health Service Act (42 U.S.C. 280g(d)) is amended—
			(1)in subsection (a), by redesignating the
			 second paragraph (2) and paragraph (3) as paragraphs (3) and (4), respectively;
			 and
			(2)by striking subsection (d) and inserting
			 the following:
				
					(d)Preference for
				States Regarding Medication to Treat Asthma and Anaphylaxis
						(1)PreferenceThe Secretary, in making any grant under
				this section or any other grant that is asthma-related (as determined by the
				Secretary) to a State, shall give preference to any State that satisfies each
				of the following requirements:
							(A)Self-Administration
				of Medication
								(i)In
				GeneralThe State shall
				require that each public elementary school and secondary school in that State
				will grant to any student in the school an authorization for the
				self-administration of medication to treat that student's asthma or
				anaphylaxis, if—
									(I)a health care practitioner prescribed the
				medication for use by the student during school hours and instructed the
				student in the correct and responsible use of the medication;
									(II)the student has demonstrated to the health
				care practitioner (or such practitioner's designee) and the school nurse (if
				available) the skill level necessary to use the medication and any device that
				is necessary to administer such medication as prescribed;
									(III)the health care practitioner formulates a
				written treatment plan for managing asthma or anaphylaxis episodes of the
				student and for medication use by the student during school hours; and
									(IV)the student's parent or guardian has
				completed and submitted to the school any written documentation required by the
				school, including the treatment plan formulated under subclause (III) and other
				documents related to liability.
									(ii)ScopeAn authorization granted under clause (i)
				shall allow the student involved to possess and use the student's
				medication—
									(I)while in school;
									(II)while at a school-sponsored activity, such
				as a sporting event; and
									(III)in transit to or from school or
				school-sponsored activities.
									(iii)Duration of
				AuthorizationAn
				authorization granted under clause (i)—
									(I)shall be effective only for the same school
				and school year for which it is granted; and
									(II)must be renewed by the parent or guardian
				each subsequent school year in accordance with this subsection.
									(iv)Backup
				MedicationThe State shall
				require that backup medication, if provided by a student's parent or guardian,
				be kept at a student's school in a location to which the student has prompt
				access in the event of an asthma or anaphylaxis emergency.
								(v)Maintenance of
				InformationThe State shall
				require that information described in clauses (i)(III) and (i)(IV) be kept on
				file at the student's school in a location easily accessible in the event of an
				asthma or anaphylaxis emergency.
								(vi)Rule of
				constructionNothing in this
				subparagraph creates a cause of action or in any other way increases or
				diminishes the liability of any person under any other law.
								(B)School
				personnel administration of epinephrine
								(i)In
				GeneralThe State shall require that each public elementary
				school and secondary school in the State—
									(I)permit authorized
				personnel to administer epinephrine to any student believed in good faith to be
				having an anaphylactic reaction; and
									(II)maintain in a
				secure and easily accessible location a supply of epinephrine that—
										(aa)are prescribed
				under a standing protocol from a licensed physician; and
										(bb)are accessible
				to authorized personnel for administration to a student having an anaphylactic
				reaction.
										(ii)Liability and
				State Law
									(I)Good Samaritan
				LawThe State shall have a State law ensuring that elementary
				school and secondary school employees and agents, including a physician
				providing a prescription for school epinephrine, will incur no liability
				related to the administration of epinephrine to any student believed in good
				faith to be having an anaphylactic reaction, except in the case of willful or
				wanton conduct.
									(II)State
				LawNothing in this subparagraph shall be construed to preempt
				State law, including any State law regarding whether students with allergy or
				asthma may possess and self-administer medication.
									(2)DefinitionsFor purposes of this subsection:
							(A)The terms elementary school
				and secondary school have the meaning given to those terms in
				section 9101 of the Elementary and Secondary Education Act of 1965.
							(B)The term health care
				practitioner means a person authorized under law to prescribe drugs
				subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act.
							(C)The term medication means a
				drug as that term is defined in section 201 of the Federal Food, Drug, and
				Cosmetic Act and includes inhaled bronchodilators and epinephrine.
							(D)The term self-administration
				means a student's discretionary use of his or her prescribed asthma or
				anaphylaxis medication, pursuant to a prescription or written direction from a
				health care practitioner.
							(E)The term
				authorized personnel means the school nurse or, if the school
				nurse is absent, an individual who has been designated by the school nurse and
				has received training in the administration of
				epinephrine.
							.
			
